DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1 – 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellmore et al. (U.S. PG Pub # 20100146861) in view of Kesseg (U.S. PG Pub # 20060108747).


Regarding claim 1, Bellmore discloses a sealing gasket  (fig 1) for producing sealing between a body of a railway vehicle and an air conditioning unit topping said body (intended use limitation, capable of sealing between the body of a railway vehicle and an air conditioning unit), said gasket comprising a lower gasket part (as seen in examiner annotated fig 1 below) provided with a receiving slot (as seen in examiner annotated fig 1 below) suitable for receiving a rib of the body (intended use limitation, recess can receive rib of the body) and an upper gasket part opposite the lower gasket part in a main direction (as seen in examiner annotated fig 1 below), and suitable for sealably bearing against the air conditioning unit (intended use limitation, gasket capable of sealing the air conditioning unit), the gasket being characterized in that the hardness of the lower gasket part is greater than that of the upper gasket part (Para 0016 – hardness of 24 in the range of 20 to 90 and hardness of 27 in the range of 40 to 90, which satisfies the difference in the hardness of 24 and 27 in the range to be at least 10), wherein the upper gasket comprises a cellular structure suitable for deforming elastically in the main direction (upper gasket has cellular structure capable of deforming elastically).
Bellmore does not disclose wherein the upper gasket part comprises an upper end part formed by two sealing lips.
However, Kesseg teaches wherein the upper gasket part comprises an upper end part formed by two sealing lips (36, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the upper gasket part of Bellmore with two sealing lips of Kesseg, as the sealing lips act as centering constraints such combination would provide the expected benefit of ensuring a symmetrical and centered collapse of sealing bulb (Kesseg Para 0016).

 
    PNG
    media_image1.png
    360
    402
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Bellmore and Kesseg discloses the gasket, wherein the upper gasket part has a shore A hardness comprised between 25 and 65 (Para 0016 – hardness of 27 in the range of 20 to 90 which satisfies the claimed range between 25 and 65).

Regarding claim 3, the combination of Bellmore and Kesseg discloses the gasket, wherein the lower gasket part has a shore A hardness comprised between 65 and 95 (Para 0016 – hardness of 27 in the range of 40 to 90 which satisfies the claimed range between 65 and 95).

Regarding claim 4, the combination of Bellmore and Kesseg discloses the gasket, wherein a difference in shore A hardness between the lower and upper gasket parts is at least 10 (Para 0016 – hardness of 27 in the range of 40 to 90 and hardness of 27 in the range of 20 to 90 which satisfies the difference in the range to be at least 10).

Regarding claim 12, the combination of Bellmore and Kesseg discloses the gasket, wherein the elastic cellular structure comprises at least one cell forming a bellows, defining a closed cavity delimited by V-shaped or U-shaped side walls (V-shaped side walls as seen in examiner annotated fig 1 below).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bellmore et al. (U.S. PG Pub # 20100146861) in view of Kesseg (U.S. PG Pub # 20060108747) and in further view of Sugawara et al. (U.S. Patent # 5538578).

Regarding claim 8, the combination of Bellmore and Kesseg discloses the gasket.
Bellmore does not disclose wherein the gasket is equipped with retaining means protruding inside the receiving slot.
However, Sugawara teaches wherein the gasket is equipped with retaining means protruding inside the receiving slot (retaining means inside the recess of 14, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the slot of the lower gasket part of Bellmore with retaining means of Sugawara, such combination would provide the expected benefit of retaining the rib of the body with a locking means.

Regarding claim 9, the combination of Bellmore, Kesseg and Sugawara discloses the gasket, wherein the retaining means comprise at least one tongue or tooth oriented toward the bottom of the receiving slot (retaining means has at least one tongue).

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent # 2212748) in view of Bellmore et al (U.S. PG Pub # 20100146861) and in further view of Kesseg (U.S. PG Pub # 20060108747).

Regarding claim 14, Parker discloses a railway vehicle (vehicle with roof ‘a’ and duct ‘b’, fig 1), with an engine or towed, comprising a body (body of vehicle with roof ‘a’ and 27, fig 1) and at least one air conditioning unit topping said body in a vertical direction (a/c unit with 25, 12, 13, 10, 11,fig 1), the body comprising at least one continuous rib situated across from the air conditioning unit in the vertical direction (rib is the horizontal flange of 27, fig 2), the railway vehicle further comprising at least one sealing gasket between said body and said air conditioning unit with its main direction (sealing gasket 28 between 21 and the ceiling) parallel to the vertical direction (fig 2).
Parker does not disclose wherein the sealing gasket comprises a lower gasket part provided with a receiving slot suitable for receiving the rib of the body and an upper gasket part opposite the lower gasket part in a main direction (Yl), and suitable for sealably bearing against the air conditioning unit, the gasket being characterized in that the hardness of the lower gasket part is greater than that of the upper gasket part.
However, Bellmore teaches a sealing gasket  (fig 1) for producing sealing between a body of a railway vehicle and an air conditioning unit topping said body (intended use limitation, capable of sealing between the body of a railway vehicle and an air conditioning unit), said gasket comprising a lower gasket part (as seen in examiner annotated fig 1 below) provided with a receiving slot (as seen in examiner annotated fig 1 below) suitable for receiving the rib of the body (intended use limitation, slot of 33 can receive rib of the body) and an upper gasket part opposite the lower gasket part in a main direction (as seen in examiner annotated fig 1 below), and suitable for sealably bearing against the air conditioning unit (intended use limitation, gasket capable of sealing the air conditioning unit), the gasket being characterized in that the hardness of the lower gasket part is greater than that of the upper gasket part (Para 0016 – hardness of 24 in the range of 20 to 90 and hardness of 27 in the range of 40 to 90, which satisfies the difference in the hardness of 24 and 27 in the range to be at least 10), wherein the upper gasket comprises a cellular structure suitable for deforming elastically in the main direction (upper gasket has cellular structure capable of deforming elastically), wherein the elastic cell structure comprises at least one cell forming a bellows having at least one rectilinear fold, defining a closed cavity delimited by V-shaped or U-shaped side walls (rectilinear fold and V-shaped walls forming bellows as seen in examiner annotated fig 1 below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the sealing gasket of Parker with a gasket with upper gasket part which is bellows and a lower gasket part as the base with different hardness of Bellmore, such combination would provide the expected benefit of a rigidity for the base and flexibility with the bellows thereby avoiding wear and tear of the gasket during insertion of the rib.

 Parker does not disclose wherein the upper gasket part comprises an upper end part formed by two sealing lips.
However, Kesseg teaches wherein the upper gasket part comprises an upper end part formed by two sealing lips (36, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the upper gasket part of Parker with two sealing lips of Kesseg, as the sealing lips act as centering constraints such combination would provide the expected benefit of ensuring a symmetrical and centered collapse of sealing bulb (Kesseg Para 0016).

    PNG
    media_image2.png
    334
    789
    media_image2.png
    Greyscale

Regarding claim 15, the combination of Parker, Bellmore and Kesseg discloses the railway vehicle, wherein the upper gasket part has a shore A hardness comprised between 25 and 65 (Para 0016 – hardness of 24 in the range of 20 to 90 which satisfies the claimed range between 25 and 65).

Regarding claim 16, the combination of Parker, Bellmore and Kesseg discloses the railway vehicle, wherein the lower gasket part has a shore A hardness comprised between 65 and 95 (Para 0016 – hardness of 27 in the range of 40 to 90 which satisfies the claimed range between 65 and 95).

Regarding claim 17, the combination of Parker, Bellmore and Kesseg discloses the railway vehicle, wherein a difference in shore A hardness between the lower and upper gasket parts is at least 10 (Para 0016 – hardness of 24 in the range of 40 to 90 and hardness of 27 in the range of 20 to 90 which satisfies the difference in the range to be at least 10).


Claims 5 – 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bellmore et al. in view of Kesseg (U.S. PG Pub # 20060108747) and in further view of Klug et al. (U.S. PG Pub # 20190195070).

Regarding claim 6, the combination of Bellmore and Kesseg discloses the gasket.
Bellmore does not disclose wherein the upper gasket part is a silicone.
However, Klug teaches wherein the upper gasket part is a silicone (elastomer material can be Silicone rubber, Para 0010).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the upper gasket part of Bellmore to that of Klug to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of retention of the material into the recess of the lower gasket (Klug - Para 0010 – “ A sealing profile can also consist of different elastomer materials in some regions.  For example, the back part of a tubbing profile, i.e. the profile region by which the profile is inserted into a formwork mould, can consist of a different, for example harder, elastomer material from the basis of the profile, or vice versa.  Profiles which have regions consisting of different elastomer materials can be produced by coextrusion, for example).

Regarding claim 5, the combination of Bellmore and Kesseg discloses the gasket.
Bellmore does not disclose wherein the lower gasket part is a silicone.
However, Klug teaches wherein the lower gasket part is a silicone (elastomer material can be Silicone rubber, Para 0010).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the lower gasket part of Bellmore to that of Klug to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of retention of the material into the recess of the lower gasket (Klug - Para 0010 – “ A sealing profile can also consist of different elastomer materials in some regions.  For example, the back part of a tubbing profile, i.e. the profile region by which the profile is inserted into a formwork mould, can consist of a different, for example harder, elastomer material from the basis of the profile, or vice versa.  Profiles which have regions consisting of different elastomer materials can be produced by coextrusion, for example).

Regarding claim 7, the combination of Bellmore and Kesseg discloses the gasket, wherein the upper gasket parts is silicone.
Bellmore does not disclose wherein the lower gasket part is a silicone.
However, Klug teaches wherein the lower gasket part is a silicone (elastomer material can be Silicone rubber, Para 0010).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the lower gasket part of Bellmore to that of Klug to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of retention of the material into the recess of the lower gasket (Klug - Para 0010 – “ A sealing profile can also consist of different elastomer materials in some regions.  For example, the back part of a tubbing profile, i.e. the profile region by which the profile is inserted into a formwork mould, can consist of a different, for example harder, elastomer material from the basis of the profile, or vice versa.  Profiles which have regions consisting of different elastomer materials can be produced by coextrusion, for example).

Regarding claim 13, the combination of Bellmore and Kesseg discloses the gasket.
Bellmore does not disclose wherein the cellular structure comprises at least two cells juxtaposed in the main direction.
However, Klug teaches wherein the cellular structure comprises at least two cells juxtaposed in the main direction (at least two cells 1 and 2 of gasket).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the upper gasket part of Bellmore to have at least two cells of Klug to provide further flexibility with two bellows in the cellular structure of the upper gasket.

Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Bellmore et al. and Kesseg and in further view of Klug et al. (U.S. PG Pub # 20190195070).

Regarding claim 18, the combination of Parker, Bellmore and Kesseg discloses the railway vehicle.
The combination does not disclose wherein the lower gasket part is a silicone.
However, Klug teaches wherein the lower gasket part is a silicone (elastomer material can be Silicone rubber, Para 0010).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the lower gasket part of Bellmore to that of Klug to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of retention of the material into the recess of the lower gasket (Klug - Para 0010 – “ A sealing profile can also consist of different elastomer materials in some regions.  For example, the back part of a tubbing profile, i.e. the profile region by which the profile is inserted into a formwork mould, can consist of a different, for example harder, elastomer material from the basis of the profile, or vice versa.  Profiles which have regions consisting of different elastomer materials can be produced by coextrusion, for example).

Regarding claim 19, the combination of Parker, Bellmore and Kesseg discloses the railway vehicle.
Parker does not disclose wherein the upper gasket part is a silicone (elastomer material can be Silicone rubber, Para 0010).
However, Klug teaches wherein the upper gasket part is a silicone (elastomer material can be Silicone rubber, Para 0010).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the upper gasket part of Bellmore to that of Klug to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of retention of the material into the recess of the lower gasket (Klug - Para 0010 – “ A sealing profile can also consist of different elastomer materials in some regions.  For example, the back part of a tubbing profile, i.e. the profile region by which the profile is inserted into a formwork mould, can consist of a different, for example harder, elastomer material from the basis of the profile, or vice versa.  Profiles which have regions consisting of different elastomer materials can be produced by coextrusion, for example).

Regarding claim 20, the combination of Parker, Bellmore and Kesseg discloses the railway vehicle.
The combination does not disclose wherein the lower and upper gasket parts are silicones.
However, Klug teaches wherein the lower and upper gasket parts are silicones (elastomer material can be Silicone rubber, Para 0010).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the lower gasket part of Bellmore to that of Klug to provide a relatively harder material at the bottom and a relatively softer material at the top, such combination would provide the expected benefit of retention of the material into the recess of the lower gasket (Klug - Para 0010 – “ A sealing profile can also consist of different elastomer materials in some regions.  For example, the back part of a tubbing profile, i.e. the profile region by which the profile is inserted into a formwork mould, can consist of a different, for example harder, elastomer material from the basis of the profile, or vice versa.  Profiles which have regions consisting of different elastomer materials can be produced by coextrusion, for example).

    PNG
    media_image1.png
    360
    402
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.S.K/Examiner, Art Unit 3675                                            

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675